EXHIBIT 10.58

GUARANTEE
OF
U.S. AUTO PARTS NETWORK, INC.
 
GUARANTEE, dated as of August 2, 2010 (this “Guarantee”), by U.S. Auto Parts
Network, Inc., a Delaware corporation (the “Guarantor”), in favor of 2000
Riverside Capital Appreciation Fund, L.P., a Delaware limited partnership (the
“Representative”), in its capacity as the representative of and for the benefit
of the stockholders of Automotive Specialty Accessories and Parts, Inc., a
Delaware corporation (the “Company”) and the Company.  Defined terms used herein
and not otherwise defined have the meaning ascribed to them in that certain
Stock Purchase Agreement (the “Purchase Agreement”), dated as of the date
hereof, by and among the Company, the Representative, the stockholders of the
Company listed on Exhibit A-1 and Exhibit A-2 to the Purchase Agreement and Go
Fido, Inc., a Delaware corporation (the “Buyer”).
 
1. Guarantee.
 
(a) To induce the Company and the Sellers (as defined in the Purchase Agreement)
to enter into the Purchase Agreement, pursuant to which the Buyer will acquire
all of the issued and outstanding shares of capital stock of the Company, the
Guarantor absolutely, unconditionally, directly and irrevocably guarantees to
the Representative and the Company (i) the due observance, performance and
discharge, when due, of any obligation of Buyer under the Purchase Agreement,
including, without limitation, the obligation (A) to pay the Purchase Price and
(B) to consummate the Closing in accordance with the terms of the Purchase
Agreement if all of the conditions to closing in Article VIII of the Purchase
Agreement are satisfied or waived (except for such conditions that would be
satisfied by the delivery by Sellers of documents that are required to be
delivered at Closing in the event that the Sellers are ready, willing and able
to execute and deliver such documents), unless the Purchase Agreement is
terminated in accordance with Article IX of the Purchase Agreement and (ii) the
Buyer’s obligation to satisfy any damages that become payable by the Buyer for a
breach of the Buyer’s obligations under the Purchase Agreement, subject to the
limitations set forth therein (the “Obligations”).
 
(b) This Guarantee is in no way conditioned upon (i) any attempt by the
Representative or the Company to pursue their rights against the Buyer or the
Buyer's property or (ii) the invalidity or unenforceability of any provision of
the Purchase Agreement that does not affect the Buyer's obligations thereunder.
 
(c) The obligations of the Guarantor under this Agreement are independent of the
obligations of the Buyer.  A separate action or actions may, at the
Representative’s or the Company's option, be brought and prosecuted against the
Guarantor, whether or not any action is first or subsequently brought against
the Buyer, or whether or not the Buyer is joined in any such action; provided,
however, that the Representative or the Company must first make a written demand
on the Buyer to satisfy the Buyer's obligation.
 
2. No Waiver; Cumulative Rights.  No failure on the part of the Representative
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise by
the Representative of any right, remedy or power hereunder preclude any other or
future exercise of any right, remedy or power.  Each and every right, remedy and
power hereby granted to the Representative or allowed it by law or other
agreement shall be cumulative and not exclusive of any other, and may be
exercised by the Representative at any time or from time to time.
 
3. Representations and Warranties.  The Guarantor hereby represents and warrants
that:
 
(a) the execution, delivery and performance of this Guarantee has been duly
authorized by all necessary action and does not contravene any provision of the
Guarantor’s certificate of incorporation, bylaws or similar organizational
documents or any Law or contractual restriction binding on the Guarantor or its
assets; and
 
(b) this Guarantee constitutes a legal, valid and binding obligation of the
Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law).
 
4. Assignment.  The Guarantor may freely assign its rights, interests or
obligations hereunder to any other person or company (including by operation of
law or pursuant to any change of control of Guarantor), without the prior
written consent of the Representative, so long as such person or person (a) has
financial resources comparable to those of the Guarantor as of the date hereof
and (b) assumes the Guarantor’s obligations hereunder (whether by operation of
law or such other written agreement reasonably acceptable to the
Representative).
 
5. Notices.  Any notice or other communication provided for herein or given
hereunder to a party hereto must be in writing, and (a) sent by facsimile
transmission, (b) sent by electronic mail, (c) delivered in person, (d) mailed
by first class registered or certified mail, postage prepaid, or (e) sent by
Federal Express or other overnight courier of national reputation, addressed as
follows:
 
If to Guarantor:
 
U.S. Auto Parts Network, Inc.
17150 South Margay Avenue
Carson, CA 90746
Attention: Vice President Legal
Fax:  (310) 735-0553
email:  akrallman@usautoparts.com


If to Representative:
 
The Riverside Company
45 Rockefeller Center
630 Fifth Avenue, Suite 2400
New York, New York 10111
Attention:  Chief Financial Officer
Fax: (212) 265-6478
email:  brs@riversidecompany.com


with a copy to:
 
Jones Day
901 Lakeside Ave.
Cleveland, OH, 44114
Attention: Lisa S. Lathrop
Fax: (216) 579-0212
email: lslathrop@jonesday.com


or to such other address with respect to a party as such party notifies the
other in writing as above provided.  Each such notice or communication will be
effective (i) if given by facsimile, when the successful sending of such
facsimile is electronically confirmed, (ii) if given by electronic mail, when
electronic evidence of receipt is received, or (iii) if given by any other means
specified in the first sentence of this Section 5, upon delivery or refusal of
delivery at the address specified in this Section 5.


6. Term.  After complete satisfaction of the Buyer’s obligations under the
Purchase Agreement, the Guarantor shall be relieved of its duties hereunder and
this Guarantee shall automatically terminate and be of no further force or
effect.
 
7. Governing Law.  THIS GUARANTEE, THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO, AND ANY CLAIMS OR DISPUTES RELATING THERETO, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (EXCLUDING THE
CHOICE OF LAW RULES THEREOF).  Each of the parties irrevocably and
unconditionally consents and submits to the exclusive jurisdiction and venue of
the state and federal courts located in Delaware.  If any action between any of
the parties arising out of or relating to this Guarantee or the Purchase
Agreement or any of the transactions contemplated by the Purchase Agreement is
commenced in a state court, then, subject to applicable law, no party shall
object to the removal of such action to any federal court located in
Delaware.  Each of the parties irrevocably consents to service of process by
first class certified mail, return receipt requested, postage prepaid, to the
address at which such party is to receive notice in accordance with Section
5.  Each of the parties agrees that a final judgment in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon the
parties and may be enforced in any other courts to whose jurisdiction a party is
or may be subject, by suit upon such judgment.
 
8. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS GUARANTEE.
 
9. Fax/Electronic Execution.  A Signature on an execution page of this Guarantee
sent to the Company or the Representative by facsimile or other electronic
transmission shall be binding as evidence of such signatory party’s agreement to
and acceptance of the terms hereof and thereof.
 
12. Miscellaneous.
 
(a) This Guarantee contains the entire agreement between the parties relative to
the subject matter hereof and supersedes all prior agreements and undertakings
between the parties with respect to the subject matter hereof.  No modification
or waiver of any provision hereof shall be enforceable unless approved by the
parties hereto in writing.
 
(b) If any part of any provision of this Guarantee shall be invalid or
unenforceable in any respect, such part shall be ineffective to the extent of
such invalidity or unenforceability only, without in any way affecting the
remaining parts of such provision or the remaining provisions of this Guarantee.
 
(c) The descriptive headings herein are inserted for convenience of reference
only and are not intended to be part of or to affect the meaning or
interpretation of this Guarantee.
 
 
SIGNATURE PAGE FOLLOWS

 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Guarantor has caused this Guarantee to be executed and
delivered as of the date first written above by its officer thereunto duly
authorized.
 
U.S. AUTO PARTS NETWORK, INC.
 
By:     /s/ SHANE
EVANGELIST                                                                                           
Name:  Shane Evangelist
Title:    Chief Executive Officer
 
 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------


 